department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc cc pa apjp b3 memorandum for from janet f appel associate area_counsel sbse cc sb man stuart spielman assistant to the branch chief cc pa apjp b3 subject applicability of equitable_recoupment or mitigation this memorandum responds to your memorandum of date in accordance with sec_6110 of the internal_revenue_code this advice should not be cited as precedent you have asked for assistance in evaluating whether or not equitable_recoupment or mitigation apply in a pending case in the united_states tax_court we rely on the facts that you have provided both in your incoming request for advice and in subsequent informal communications equitable_recoupment cc pa apjp any loss from an activity to which sec_465 applies that is not allowed for the taxable_year is treated as a deduction allocable to the activity in the first succeeding taxable_year because of the operation of sec_465 losses that are allowed in one year may be carried over to succeeding taxable years mitigation the mitigation provisions apply when there is a adouble disallowance as defined by sec_1312 petitioner relies on 265_f2d_293 7th cir as support for its position in olin mathieson the taxpayer in its return for the taxable_year listed as an ordinary_income loss the amount of dollar_figure based on the findings of the audit the irs disallowed this item of loss as well as olin's subsequent timely claim_for_refund the taxpayer then filed a suit_for_refund in federal district_court the district_court held that the loss was not an ordinary_income loss but a long-term_capital_loss incurred in as there were no capital_gains against which to utilize the losses no refund was allowed that judgment became final on date cc pa apjp when by stipulation and order both parties dismissed their appeals olin mathieson f 2d pincite although olin mathieson did not have any capital_gains in against which the capital_loss could be offset it did have substantial capital_gains in to which the capital losses could have been carried over and applied the taxpayer then filed a suit_for_refund based on taxpayer's claim that it was entitled to the carry-over of the capital_loss to although the statute_of_limitations had run on the refund claim the mitigation provisions were applicable and the taxpayer was able to use the losses in the closed_year id this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views the associate chief_counsel passthroughs special industries plans to review further the operation of sec_465 and the mitigation rules please call if you have further questions
